Title: From Thomas Jefferson to George Jefferson, 5 March 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Mar. 5th. 1803
          
          In my letter of Feb 28 I informed you I had drawn on you in favor of Craven Peyton for a thousand dollars payable the 10th. instant, and that that sum should be remitted you from hence on this day. accordingly I now inclose you 18. bills of 50. D cash, and one of 100. making the sum of 1000. D branch bank of this place.
           About the beginning of October, I left a box of  at Monticello to be forwarded to my address here. I believe 3. other boxes, containing busts belonging to Dr. Thornton & addressed either to him or me, [were] joined with mine. they have never been heard of. I have had enquiry made at home, & the information [is] that they were forwarded to you by the boats. do you know any thing of them? be so good as to address the answer to me at Monticello where I shall be from the 11th. to the 28th. Accept assurances of my constant attachment.
          
            Th: Jefferson
          
        